IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

WILLIAM J. FELTON

Civil No. CCB-18-641

<
*')E~X'-)€-')E%€-*

HARTFORD LIFE & INSURANCE
COMPANY
MEMORANDUM
This insurance dispute arises between William J. Felton and Hartford Life and Accident
Insurance Company (“Hartt`ord”).1 Pending before the court is Hartford’s motion to dismiss the
complaint as untimely, and for failure to state a claim (ECF No. lO). For the reasons outlined
below, the court will deny Hartford’s motion. The issues have been briefed and no oral argument

is necessary See Local Rule 105.6 O). Md. 2018).

BACKGROUND

This case arises from Hartford’s June 8, 2016, denial of Felton’s claim for Total Disability.
(Compi. Ex 1 [“Letter Contesting Denial”] at 2, ECF No. 2). Prior to the initiation of this suit,
Felton Worked as a counselor for the Anne Arundel County school system and was covered under
a disability policy Hartford provided to the Teacher Association of Anne Arundel County. (Id. at
1-2). Uncler the policy, Total Disability is defined as:

Your disability While covered under the Policy resulting

(a) from Sickness, disease or Cornplication ofPregnancy; or

(b) directly from accidental bodily Injuries and independently of all other causes;

which requires the regular care of a duly licensed physician or surgeon, and
completely and continuously prevents You:

 

1 Hartford has been incorrectly identified as Hartford Life and Insurance Company in the case caption.
(Mem. P. & A. Supp. Def.’s Mot. Dismiss Compl. [“Def.’s Mot.”] at 1, ECF No. 10-2).

 

(a) ii'om performing any of Your occupational duties during the first 104 weeks of
the period of Total Disability; and

(b) from engaging, during the remainder of the period of Total Disability, m any
occupation or employment for which You are fitted by education, training and
experience

(Compl. Ex 2 [the “Policy”] at l, ECF No. 2)'. In other Words, a claimant will not qualify for Total
Disability unless their disability not only precludes them from holding their current position of
employment, but also precludes them from holding that same position in any other Work
environment (Id.).

Hartford denied Felton’s claim for Total Disability because, by its account, “all of your
doctors do not see any limitation that would preclude you from working in your occupation as a
counselor in a different\ work environment or for another employer. Global psychiatric
impairments precluding occupational function are not substantiated.” (Letter Contesting Denial at
1-2 (quoting the June 8, 2016, letter Hartford’s Senior Ability Analyst,"l`ricia L. Neild-Barry, sent
Felton)). Hartford concluded that Felton’s condition might prevent him from working in his current
position as a counselor in the Anne Arundel school system, but it did not preclude him from
working as a counselor in any other work environment (Letter Contesting Denial at 2; The Policy
at 1). l

Felton alleges that Hartford improperly denied his claim of'l`otal Disability. (Compl. at l).
As Hartford recognized in its motion to dismiss, this case is essentially an appeal from the
September!ZO, 2017, Final Order of the Maryland Insurance Administration (“MIA”), which

affirmed Hartford’s denial of benefits (Def.’s Mot. at 2).

 

ANALYSIS

Resolution of the merits

In its Ianuary 7, 2019, memorandum and order, the court asked Hartford not only to expand
upon its assertion that the complaint is untimely, but also to respond to the merits of Felton’s
claims. (ECF No. l3). Because the core documents Hartford submitted in support of its motion,
including the MIA’ s Proposed Determination, the MIA’s Final Order, and a March 6, 2017, Letter
from the MIA, are heavily redacted, the court cannot rule on the merits of Felton’s claims at this
stage of` litigation (See Def.’s Mot. Dismiss Compl. [Def.’s Mot.”] Ex 3 [“March 6 Letter”], ECF
No. 10-4; Def.’s Mot. Ex 5 [“Proposed Determination”], ECF No. 10-5; Def`.’s Mot. Ex 6 [“Final
Order”], ECF No. 10-6). Accordingly, the remainder of this memorandum will focus on the
pending motion to dismiss

To facilitate the ultimate resolution of this case on the merits, however, the court requests
that Hartford provide the coult with unredacted copies of the MIA’s Final Order, Proposed Order,
the March 6, 2017, Letter, and the underlying testimony of Felton’ s doctors. These documents may
be filed under seal. Further, because Felton maintains that he has not received a copy of the MIA’s
Final Order, (Pl.’s 2d Resp. Opp’n Def.’s Mot. .[“Pl.s 2d Resp.”] at l, ECF No. 15), the court
requests,that Hartford mail an unredacted copy of the Final Order to Felton.
Motion to dismiss

a. Timeliness of the complaint

Hartford argues that Felton’s complaint is untimely under § 2~215 of the Maryland
Insurance Code. MD. CODE ANN., INS. § 2-215 (W est 2018). Section 2-215 provides that an
individual may appeal a decision of the MIA by “flling a petition for judicial review with the
appropriate circuit court within 30 days after . . . the order resulting from the hearing was served

on the persons entitled to receive it.” Id. Section 2-204 states that the MIA may serve an order on

3

 

a person either by mailing the order, or “otherwise delivering it to the person.” MD. CODE ANN.,
INS. § 2-204 (West 2018). Through regulation, the MIA has further clarified that an order may be
served on a person by “[d]elivering or mailing a copy of the document, first class, postage prepaid,
to the person’s attorney,- if the person is represented by counsel.” COMAR 31.02.01.05.

On September 20, 2017, the MIA.mailed a copy of its Final Order to Felton’s then lawyer,
Bruce B. Eisenstein. (Final Order). A mere two days later, however, ‘on September 22, 2017,
Eisenstein stopped representing Felton_ (Pl.’s 2d Resp. at 1). Based on this timeline, the court will

not find that the complaint is time-barred Federal Rule of Civil Procedure 6(d) establishes a

n general presumption that “where service of notice commences the limitations period and notice is
provided by mail,” three additional days will .be added to the limitations period to account for the
delay inherent in mailing a document Dixon v. Digr'tal Equlp. Corp., 976 F.2d 725, at *1 (4th Cir.
1992) (per curiam);2 F. R. Civ. Pro. 6(d). This rule applies to limitation periods that run from the
' time of mailing, rather than the time of receipt, Dixon, 976 F.2d at *1, as is the case with § 2-2]5,
Cemre Insurance Co. v. J.T. W, 397 Md. ?1,' 85-86 (Md. 2007). In accordance with this
presumption that mailing takes three days, and cognizant of both the fact that Felton’s counsel
ceased representing him two days after the Final Order was mailed and the fact that a copy of the
Final Order was never sent to Felton, the court will assume that the complaint is timely. Given the
particular facts of the case, and Felton’s current pro se status, the court finds this case should be
resolved on the merits.

b. Rule 12(b)(6)

When ruling on a motion under Rule lZ(b)(6), the court must “accept the well-pled

allegations of the complaint as true,” and “construe the facts and reasonable inferences derived

 

2 Unpubli_shed opinions are cited to for the soundness of their reasoning, not for any precedential
value.

 

therefrom in the light most favorable to the plaintiff.” Ibarra v. Um`ted Stales, 120 F.3d 472, 474

` (4th Cir. 1997). “Even though the requirements for pleading a proper complaint are substantially

aimed at assuring that the defendant be given adequate notice of the nature of a claim being made
against him, they also provide criteria for defining issues for trial and for early disposition of
inappropriate complaints.” Franci's v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). “The mere
recital of elements of a cause of action, supported only by conclusory statements, is not sufficient
to survive a motion made pursuant to Rule lZ(b)(6).” Waltefs v. McMahez/i, 684 F.3d 43 5, 439 (4th
Cir. 2012) (citing Ashcroft v. Iqbal, 556 U_S. 662, 678 (2009)). To survive a motion to dismiss,
the factual allegations of a complaint “must be enough to raise a right to relief above the
speculative level on the assumption that all the allegations in the complaint -are true (even if`
doubtiiil in fact).” Be[l Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations
omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the
elements of the claim. However, the complaint must allege sufficient facts to establish those
elements.” Walters, 684 F.3d at 439 (citation omitted). “Thus, while a plaintiff does not need to
demonstrate in a complaint that the right to relief is ‘probable,’ the complaint must advance the
plaintiffs claim ‘across the line from conceivable to plausible.m Id. (quoting Twombly, 550 U.S.
at 570).

Pro se pleadings are “to be liberally construed.” Erz'ckson v. Pardus, 551 U.S. 89, 94 (2007).
“[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers.” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). In
accordance with this principle, and out of an abundance of caution, the court will consider the
documents Felton attached to his complaint in resolving the pending motion to_dismiss. See Martin

v. Dujjj), 858 F.3d 239, 244 n.l (4th Cir. 2017) (construing a pro se complaint to include

 

information contained in documents attached to the complaint).

Felton has pled sufficient factual allegations to survive Hartford’s motion to dismiss Under
§ 27-303 of Maryland’s Insurance Code, “it is an unfair claim settlement practice . . . for an insurer
. . . [to] refuse to pay a claim for an arbitrary or capricious reason based on all available
information.” MD. CODE ANN., INS. §27-303(2) (West 2018). 'l`he court’s review of the Final
Order is “liinited to determining if there is substantial evidence in the record as a whole to support
the agency’s findings and conclusions, and to determine if the administrative decision is premised
upon an erroneous conclusion of law_” People ’s Ins. Counsel Div. v. Stale Farm Fi`re & Cas. Ins.
Co., 214 Md. App. 438, 449 (2013) (quoting Um'ted Parcel Serv., Inc. v. People 's Counsel, 336
Md. 569, 577 (Md. 1994)). An attachment to Felton’s complaint lists statements from three of
Felton’s doctors-Dr. Ramana Gopalan, Dr. Samuei Goldberg, and Dr. Alfred Forrester_that,
according to Felton, support Felton’s contention that he qualified for Total Disability under
Hartford’s policy, and cut against the MlA’s affirmation of Hartford’s denial of benefits (See
Letter Contesting Denial at 2-4; The Policy at l). This provides Hartford with sufficient notice of
the contours of Felton’s cause of action, and allows Felton’s claim to cross the line from possible
to plausible3

CONCLUSION
For the reasons stated above, the defendant’s motion to dismiss will be denied A separate

order follows

M /C/g
Date Catherine C. Blake

United States District Judge

 

 

3 The court expresses no opinion on the likely success of Felton’s claim following summary
judgment motions

